Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Valhi, Inc. (the “Company”) on Form 10-Q for the quarter ended March31, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Robert D. Graham, Chairman of the Board, President and Chief Executive Officer, and Gregory M. Swalwell, Executive Vice President, Chief Financial Officer and Chief Accounting Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Robert D. Graham /s/ Gregory M. Swalwell Robert D. Graham Chairman of the Board, President and Chief Executive Officer May9, 2017 Gregory M. Swalwell Executive Vice President, Chief Financial Officer and Chief Accounting Officer May 9, 2017 Note:The certification the registrant furnishes in this exhibit is not deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Registration Statements or other documents filed with the Securities and Exchange Commission shall not incorporate this exhibit by reference, except as otherwise expressly stated in such filing.
